DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species B, which corresponds to claims 1 and 4-10, in the reply filed on May 16, 2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #180 mentioned on Page 5, #1302 mentioned on Page 17.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #152 in Fig. 1, #802 and #810 in Fig. 8, #1210 in Fig. 12, #1304 and #1305 in Fig. 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
On Page 11, the reference number #811 is used to designate both “moisture sensing circuitry” and “force sensor”. Examiner suggests designating “moisture sensing circuitry” with the reference number #810 as seen in Fig. 8.  
On Page 16, the reference number #1214 is used to designate both “magnetic compass fields” and “sensor measurement fields”. 
Appropriate correction is required.
The use of the term BLUETOOTH on page 14, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1 and 4-10 are objected to because of the following informalities:  
Regarding claim 1, “wherein the system is includes” should be “wherein the system includes”.
Regarding claim 1, “information of the tracked location” should be “information of a tracker location” as it is the first instance mentioned.
Regarding claim 4, “the sensed condition” should be “the specific sensed condition” for consistency with its antecedent.
Regarding claim 5, “the sensed condition” should be “the specific sensed condition” for consistency with its antecedent.
Regarding claim 6, “the sensed condition” should be “the specific sensed condition” for consistency with its antecedent.
Regarding claim 7, “the user’s skin” should be “a user’s skin” as it is the first instance mentioned.
Regarding claim 8, “the sensed condition” should be “the specific sensed condition” for consistency with its antecedent.
Regarding claim 9, “the sensor” should be “the at least one sensor” for consistency with its antecedent.
Regarding claim 10, “the movement” should be “a movement” as it is the first instance mentioned.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10943394. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim 1 is anticipated by the patent claim 1 as analyzed below. The instant application where it states “the device configured to treat a body part of a user” is simply intended use and the device as claimed by the patent is capable of the same function. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Instant Application 16/137610 
U.S. Patent No. 10943394
Claim 1:
A system comprising:
a device configured to treat a body part of a user, the device including, at least one sensor configured to sense a condition of the body part; and
 
Claim 1
A system comprising:
a device that includes at least one sensor configured to sense a condition of a body part of a user;
a location tracker configured to track a location of the device in space,

a location tracker that is configured to track a location of the device in space;
wherein the system includes processing circuitry configured to:

processing circuitry configured to
receive information of a specific sensed condition of the body part detected by the at least one sensor during a session
receive, from the location tracker, information of the tracked location of the device during the session, and 
associate a specific time when the sensed condition is detected by the device with a location of the device in space at the specific time.
receive an input that a session has started based on the device receiving an input from the user while the user is holding the device at a desired origin point in space relative to the body part of the user, wherein the at least one sensor starts to sense the condition and the location tracker starts to track the location of the device in space at a time of starting the session, such that the at least one sensor and the location tracker operate in parallel based on synchronized time data from the time of starting the session; 
receive information of a specific sensed condition of the body part of the user detected by the at least one sensor of the device during the session,
receive information of a tracked location of the device in space from the location tracker during the session, when the device is within a field of view of the location tracker,
associate a specific time when the specific sensed condition is detected with a location of the device in space at the specific time, and
determine a location on the body part in a three-dimensional virtual environment where the specific sensed condition occurs based on the associated specific time and location of the device,
wherein the processing circuitry is configured to generate a digital file which associates the specific sensed condition to the three-dimensional virtual environment, and
output the digital file to a display device for generating a display of the three-dimensional virtual environment, wherein the display of the three-dimensional virtual environment depicts the specific sensed condition on a three-dimensional representation of the user.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyde (US 20150164407 A1; cited by applicant).

With respect to claim 1, Hyde discloses
A system (see paragraph 0030, system #100) comprising: 
a device (see paragraph 0031 and Fig 1, grooming device #102) configured to treat a body part of a user (see paragraph 0030, detects variation information of a scalp region which is part of a body), the device including, at least one sensor (see paragraph 0033, sensor array #110 includes a plurality of sensors #112) configured to sense a condition of the body part (see paragraph 0033, scalp topographic information and surface roughness of the scalp can be determined by the sensors #112) ; and 
a location tracker configured to track a location of the device in space (see paragraph 0064-0065, the system #100 includes an inertial navigation module #160 configured to determine the location of one or more spaced apart projections with respect to a scalp region location), wherein the system is includes processing circuitry (see paragraph 0041, a module includes one or more processing devices such as a processor) configured to 
receive information of a specific sensed condition of the body part detected by the at least one sensor during a session (see paragraph 0096, scalp imaging module generates a spatial map of a scalp region by combining information received by the image sensor component obtained at different spatial locations during a grooming session), 
receive, from the location tracker, information of the tracked location of the device during the session (see paragraph 0096, scalp imaging module generates a spatial map of a scalp region by combining information received by the image sensor component obtained at different spatial locations where information of the tracked location is determined), and 
associate a specific time when the specific sensed condition is detected by the device with a location of the device in space at the specific time (see paragraph 0096, scalp imaging module generates a spatial map of a scalp region by combining information received by the image sensor component obtained at different spatial locations and it stores information associated with scalp images obtained at different times during grooming where a specific time is associated when the map is generated is determined).

With respect to claim 4, all limitations of claim 1 apply in which Hyde further discloses the sensed condition is based on at least one sensed image of the body part (see paragraph 0096, scalp imaging module generates a spatial map of a scalp region by combining information received by the image sensor component obtained at different spatial locations during a grooming session which means the sensed conditioned is determined by the image of the scalp).

With respect to claim 7, all limitations of claim 1 apply in which Hyde further discloses the device is a skincare tool (see paragraph 0031, the grooming device #102; see paragraph 0030, detects variation information of a scalp region which is part of a body; and see paragraph 0028, skin cancer occurs on hair covered regions such as the scalp therefore the grooming device #102 is a skincare tool) and the body party is the user's skin (see paragraph 0030, detects variation information of a scalp region which is part of a body skin).

With respect to claim 9, all limitations of claim 1 apply in which Hyde further discloses the sensor is on the device (see paragraph 0033, sensor array #110 includes a plurality of sensors #112 which are part of the device #102 seen in Fig. 2) and configured to face the body part of the user (see Fig. 2, the device #102 faces the body part of the user during operation as seen in Fig. 2).

With respect to claim 10, all limitations of claim 1 apply in which Hyde further discloses the at least one sensor is external (see paragraph 0033, sensor array #110 includes a plurality of sensors #112 which are externally part of the device #102 seen in Fig. 2) and captures the movement of the device in relation to the body part (see paragraph 0033, the sensors #112 can be a motion sensor or movement sensor which can capture movement of the device as it is moving with respect to the scalp).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Samain (US 20190350346 A1; cited by applicant).

With respect to claim 5, all limitations of claim 1 apply in which Hyde does not disclose the sensed condition is based on a sensed sound when the device contacts the body part.
	Samain teaches a sensed condition is based on a sensed sound when a the device contacts the body part (see paragraph 0197, sensors measure characteristics of the head with a comb which has a microphone which senses the state of the head of hair).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor disclosed by Hyde with the teachings of Samain to include a microphone because it would have resulted in the predicable result of conveying a signal as a sound (Samain: see paragraph 0197) representing a sensed condition prior to treatment (Samain: see paragraph 0197). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Balooch (US 20180184796 A1; cited by applicant).

With respect to claim 6, all limitations of claim 1 apply in which Hyde does not disclose the sensed condition is based on a sensed dryness level of the body part.
	Balooch teaches a sensed condition based on a sensed dryness level of the body part (0091, sensing circuitry #209 detects the dryness of the user’s hair which is part of a scalp of a user).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor disclosed by Hyde with the teachings of Balooch to detect a dryness level because it would have resulted in the predictable result of conducting a dryness assessment (Balooch: see paragraph 0045) to determine the condition of a body part (Balooch: see paragraph 0045).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Rubinstenn (US 20030063801 A1).
With respect to claim 8, all limitations of claim 7 apply in which Hyde does not disclose the sensed condition is at least one of wrinkles, crow's feet, acne, and a blackhead.
	Rubinstenn teaches a sensed condition (see paragraph 0050, sensor information includes skin condition) is at least one of wrinkles, crow’s feet, acne and a blackhead (see paragraph 0078, examples of skin condition include wrinkles, acne and blackheads).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor disclosed by Hyde with the teachings of Rubinstenn to sense various skin conditions because it would have resulted in the predictable result of conducting a skin analysis (Rubinstenn: see paragraph 0034) to identify and quantify skin conditions (Rubinstenn: see paragraph 0034).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791